IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                            NOS. PD-0490-13 & PD-0491-13



                        GERARDO TOMAS RIVAS, Appellant

                                             v.

                                THE STATE OF TEXAS



        ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
                FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY



       Per curiam.

                                      OPINION


       Appellant was charged with two counts of possession of a controlled substance with

the intent to deliver. A dog sniff at his front door led to the charges against him. He filed

a motion to suppress, which the trial court denied. Appellant then pleaded guilty to the

charges, and the trial court sentenced him to 17 years in prison on each count, to run
                                                        RIVAS, NOS. 490-13 & 491-13 - 2


concurrently.

       On appeal, Appellant argued that the trial court erred in denying his motion to

suppress. The Court of Appeals disagreed and affirmed the convictions. Rivas v. State, Nos.

02-12-00062-CR and 02-12-00063-CR, 2013 Tex. App. LEXIS 2730 (Tex. App. – Fort

Worth March 14, 2013) (not designated for publication).

       Appellant has filed petitions for discretionary review arguing that the appellate court

erred under the Supreme Court’s recent opinion in Fla. v. Jardines, __ U.S. __, 133 S. Ct.
1409 (2013). In Jardines, the Supreme Court held that using a drug-sniffing dog on a

homeowner’s porch to investigate the contents of the home is a “search” within the meaning

of the Fourth Amendment. Jardines was handed down on March 26, 2013, 12 days after the

appellate court issued its opinion in these cases.

       The Court of Appeals did not have the benefit of Jardines. Accordingly, we grant

Appellant’s petitions for discretionary review, vacate the judgments of the Court of Appeals,

and remand these cases to the Court of Appeals in light of Jardines.


DATE DELIVERED: October 23, 2013

PUBLISH